Citation Nr: 0938384	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee instability with a history of left tibial fracture.

2.  Entitlement to a rating in excess of 10 percent for left 
knee traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to 
December 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The Veteran testified 
before the undersigned Acting Veterans Law Judge at a hearing 
at the RO in May 2006.  This matter was previously before the 
Board and was remanded in April 2007.

At the May 2006 hearing, the Veteran appeared to raise a 
claim for service connection for scarring of the left knee, 
as well as a secondary service connection claim for a right 
foot disability.  Additionally, the September 2008 VA 
examination report appears to raise the issue of a secondary 
service connection claim for leg length discrepancy.  These 
matters have not been developed or certified for appeal and 
they are not inextricably intertwined with the issues now 
before the Board.  Therefore, they are referred to the RO for 
appropriate action.

This appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

VA and Private Treatment Records Not Associated with the 
Claims File

The September 2008 VA examination report is the most recent 
VA examination report of record.  The report reflects that 
the Veteran was examined in July 2008 and that subsequent to 
the examination, the Veteran underwent an August 28, 2008 
reconstructive osteotomy of the left tibia with open 
reduction internal fixation.  The September 2008 VA physician 
noted in his report that there is a brief post-operative note 
from the Veteran's September 2008 surgery associated with the 
claims file.  He also noted that the record reflects that the 
Veteran requested home physical therapy after the surgery.  

In short, the record clearly reflects that there are more 
recent VA treatment records available for the Veteran 
documenting surgery of the left knee and post-surgery 
treatment.  A remand is required to obtain these records that 
are highly relevant to his claims for increased ratings.  See 
38 C.F.R. § 3.159(c)(2).

Additionally, a January 2008 VA treatment note shows the 
Veteran reported seeing a private orthopedist for treatment 
of his left knee.  As these records have not been associated 
with the Veteran's claims file, a remand also is required to 
obtain these records.  See 38 C.F.R. § 3.159(c)(1).

VCAA

Finally, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Claims for an increased 
disability rating have particular requirements.  Here, it 
does not appear that the Veteran has been provided with a 
VCAA notice that addresses his increased rating claims.  
While a notice letter was provided to the Veteran in May 
2007, this letter confusingly included information concerning 
what is required to support a claim for service connection, 
even though service connection is clearly already in affect 
for the Veteran's left knee conditions.  In order to rectify 
this defect, a proper notice needs to be provided to the 
Veteran on remand, followed by the readjudication of both of 
his claims.  



Accordingly, this case is REMANDED for the following actions:

1.  The AOJ must provide a proper VCAA 
notice letter that addresses the Veteran's 
claims for increased ratings and the need 
to submit evidence showing a worsening of 
his conditions.  

2.  The AOJ should request that the 
Veteran complete the appropriate release 
forms for VA to obtain any relevant 
records from private medical providers, 
including the orthopedist referenced by 
the Veteran in the January 2008 VA 
treatment record.  

3.  The AOJ should obtain and associate 
with the record any available VA treatment 
records showing treatment for the 
Veteran's left knee disability from August 
2008 to present, to include records 
related to the leg surgery that was 
performed that month.  

4.  Thereafter, the AOJ should 
readjudicate the issues on appeal and 
undertake any required additional 
development that is determined to be 
appropriate based on a review of the 
records referenced above.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




